 





Exhibit 10.3

 

Amendment No. 3 to

SHARE EXCHANGE AGREEMENT

Dated as of February 27, 2019

 

This Amendment No. 3 to Share Exchange Agreement (this “Amendment”) is entered
into as of the date first set forth above by and between (i) Novo Integrated
Sciences, Inc., a Nevada corporation (the “Parent”); (ii) Novo Healthnet
Limited, a limited company incorporated under the Laws (as defined below) of the
Province of Ontario, Canada (“NHL” and together with the Parent, the “Buyer”)
and (iii) CannaPiece Group Inc., an Ontario, Canada corporation (“CPG”,
“Seller”). Each of the Parent, NHL and CPG may be referred to herein
collectively as the “Parties” and separately as a “Party.

 

WHEREAS, the Parent, NHL and CPG are parties to that certain Share Exchange
Agreement dated as of December 18. 2018 (the “Original Agreement”); and

 

WHEREAS, on January 7, 2019, the Parties amended Section 2.02 (b) of the
Original Agreement (“Amendment #1”) as follows:

 

(a) Section 2.02(b) of the Original Agreement is hereby amended in its entirety
to provide as follows: “The Subscription Agreements value will be CAD $5,000,000
in the aggregate (the “Investment”). The Subscription Agreements for the total
Investment will be executed and delivered by CPG, together with payment of the
applicable subscription funds, by no later than January 31, 2019.”

 

WHEREAS, on January 31, 2019, the Parties amended Section 2.02 (b) of the
Original Agreement (“Amendment #2”) as follows:

 

  (a) Section 2.02(b) of the Original Agreement is hereby amended in its
entirety to provide as follows: “The Subscription Agreements value will be CAD
$5,000,000 in the aggregate (the “Investment”). The Subscription Agreements for
the total Investment will be executed and delivered by CPG, together with
payment of the applicable subscription funds, by no later than February 28,
2019.”

 

WHEREAS, the Parties now desire to amend the Original Agreement, Amendment #1
and Amendment #2, as set forth herein;

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

  2. Definitions. Defined terms used herein without definition shall have the
meaning given them in the Original Agreement.

 

3. Amendment.

 

(a) Section 2.02(b) of the Original Agreement is hereby amended in its entirety
to provide as follows: “The Subscription Agreements value will be CAD $5,000,000
in the aggregate (the “Investment”). The Subscription Agreements for the total
Investment will be executed and delivered by CPG, together with payment of the
applicable subscription funds, by no later than April 30, 2019.”

 

4. Miscellaneous.

 

  (a) Other than as amended herein, the Original Agreement shall remain in full
force and effect.         (b) This Amendment #3 shall be governed by, enforced,
and construed under and in accordance with the Laws of the State of Nevada,
without giving effect to the principles of conflicts of law thereunder. Each of
the Parties (a) irrevocably consents and agrees that any legal or equitable
action or proceedings arising under or in connection with this Amendment #3
shall be brought exclusively in the state or federal courts of the United States
with jurisdiction in Palm Beach County, Florida. By execution and delivery of
this Amendment #3, each Party hereto irrevocably submits to and accepts, with
respect to any such action or proceeding, generally and unconditionally, the
jurisdiction of the aforesaid courts, and irrevocably waives any and all rights
such Party may now or hereafter have to object to such jurisdiction.         (c)
The headings contained in this Amendment #3 are intended solely for convenience
and shall not affect the rights of the Parties.         (d) This Amendment #3
may be executed in multiple counterparts, each of which shall be deemed an
original and all of which taken together shall be but a single instrument. The
execution and delivery of a facsimile or other electronic transmission of a
signature to this Amendment #3 shall constitute delivery of an executed original
and shall be binding upon the person whose signature appears on the transmitted
copy.

 

[Signatures Appear on Following Page]

 

   

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first-above written.

 

  Novo Integrated Sciences, Inc.         By: /s/ Robert Mattacchione   Name:
Robert Mattacchione   Title: Chief Executive Officer         Novo Healthnet
Limited         By: /s/ Dr. Pierre Dalcourt   Name: Dr. Pierre Dalcourt   Title:
President         CannaPiece Group Inc.         By: /s/ Ahmad Rasouli   Name:
Ahmad Rasouli   Title: CEO

 

   

 

 

